Citation Nr: 0127082	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  00-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
traumatic arthritis, small bones, left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
April 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which awarded a 10 percent rating 
for lumbosacral strain, and which continued a noncompensable 
rating for traumatic arthritis, small bones, left hand.

The veteran requested a BVA hearing in his November 1999 
substantive appeal (VA Form 9).  The veteran presented 
personal testimony before the undersigned Member of the Board 
in September 2001.  A transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain is manifested by 
subjective complaints of pain in the lower back with 
occasional flare-ups, which spread to the right buttock and 
right leg, and stiffness; objective findings of some pain 
with lumbar extension, tenderness across the back, and mild 
scoliosis, but full range of motion, no spasms, no neurologic 
involvement, no fracture, normal intervertebral spaces, and 
no spondylolysis or spondylolisthesis.

3.  The veteran's traumatic arthritis, small bones, left hand 
is manifested by subjective complaints of pain, stiffness, 
swelling, numbness and decreased strength in the left hand; 
objective findings of full range of motion in the thumb with 
full apposition to the fingertips, no x-ray evidence of 
arthritis, with a small metallic foreign body noted in the 
index finger, intact bones and joints with no evidence of 
fracture or dislocation and no abnormalities.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5003-5295 (2001).

2.  The criteria for a compensable rating for traumatic 
arthritis, small bones, left hand have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.71a, Diagnostic Code 5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected lumbosacral 
strain should be rated higher than the current 10 percent 
rating.  The veteran also asserts that his service-connected 
traumatic arthritis, small bones, left hand should be 
assigned a compensable rating.  Specifically, the veteran 
asserts that his lumbosacral strain and his traumatic 
arthritis, small bones, left hand are worse than is reflected 
in the current evaluations.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claims, as well as the 
evidence necessary to substantiate them.  The RO provided the 
veteran with copies of the rating decisions, the statements 
of the case (SOC) and supplemental statement of the case 
(SSOC) concerning the evaluation of his disabilities and the 
rating criteria.  The veteran presented personal testimony at 
a hearing before the undersigned Member of the Board, 
conducted in September 2001.  All relevant and available 
outpatient treatment records were obtained and the veteran 
was provided a VA medical examination in January 1999.  The 
Board is unaware of any additional outstanding records 
pertaining to this issue.  Under the circumstances, the Board 
finds that the duty to assist has been satisfied, and no 
useful purpose would be served by remanding this case to the 
RO for additional development.  As such, the Board will 
proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Lumbosacral Strain

The history of the appeal as to this issue is set forth as 
follows.  In an August 1971 rating decision, the veteran was 
granted service connection for lumbosacral strain, and 
received a noncompensable rating dating from April 30, 1971, 
the day following separation from active service.  In April 
1998, the veteran filed a claim for an increased rating for 
his service-connected lumbosacral strain.  In a February 1999 
rating decision, the RO reconsidered the noncompensable 
rating and increased it to 10 percent, effective April 1998.  
The veteran disagreed with the February 1999 rating decision, 
and initiated this appeal.  Essentially, the veteran 
maintains that the 10 percent rating does not accurately 
reflect the level of impairment caused by his lumbosacral 
strain.  

Subsequent to the initiation of this appeal and after the 
receipt of additional evidence, the RO issued a supplemental 
statement of the case (SSOC), continuing the 10 percent 
rating for lumbosacral strain.  The 10 percent rating is now 
in effect and the veteran has continued to express his 
disagreement with that rating.  The rating decision, the SOC 
following the veteran's notice of disagreement, and the SSOC 
noted that all of the veteran's records were considered 
including VA treatment reports and the January 1999 VA 
examination.

The veteran is presently assigned a 10 percent rating for his 
lumbosacral strain pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (lumbosacral strain), under which a 10 percent 
rating is assigned for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating is available for 
manifestations including muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  The Board also notes under 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (limitation of motion, lumbar 
spine), a 10 percent rating is assigned for limitation of 
lumbar motion, characterized as slight.  Under this 
diagnostic code, the next higher rating of 20 percent is 
available for moderate limitation of lumbar motion.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's lumbosacral spine disability most closely 
approximates the criteria for the currently assigned 10 
percent rating and that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent at this time.  

The rating period for consideration on appeal is from April 
13, 1997.  38 C.F.R. § 3.400(o)(2) (2001).  A June 1998 x-ray 
of the lumbar spine revealed evidence of mild scoliosis of 
the lumbar spine with the convexity towards the left side.  
The x-ray also showed minimal bony spurs projecting along the 
anterior bodies of the lumbar spine, but no evidence of 
fracture, or compression deformity.  Intervertebral disc 
spaces were noted as adequate.  The examiner found that both 
pedicles were symmetrical and intact, pars interarticularis 
and articulating facets were not remarkable, visualized bones 
of the pelvis were intact, and sacroiliac joints and both hip 
joints appeared adequate.  The examiner diagnosed mild 
levoscoliosis of the lumbar spine with minimal degenerative 
changes.

The report of a VA examination conducted in January 1999 
reflects complaints of constant low back pain precipitated by 
weather change and activity, as well as stiffness.  The 
veteran stated that, during flare-ups, he needed to rest.  He 
also stated that he did not use crutches, braces or a cane.  
He did not take medication.  Objective findings showed full 
range of motion of the lumbar spine.  He demonstrated an 
ability to heel and toe stand without difficulty, no spasms, 
negative straight-leg raises, but tenderness across the back, 
and some pain with extension.  No gross postural abnormality 
was noted, and neurological evaluation was normal.  The 
examiner diagnosed lumbosacral strain.

X-rays taken in October 1999, and interpreted by Dr. David 
Chalpin, M.D. at the Medical Center of Louisiana in New 
Orleans show pedicles and sacroliliac joints were intact, 
with no definite intervertebral disc space narrowing, no loss 
of vertebral body height, no spondylolysis or 
spondylolisthesis, but with mild fish mouth deformities of 
the vertebral end plates of the lower four vertebral bodies, 
which was noted as nonspecific and possibly secondary to 
underlying softening of bone.  The examiner diagnosed mild 
fish mouth deformities of the lower four vertebral bodies, 
but no fractures or disc disease.  He stated that fish 
mouthing could be normal or due to relatively excessive 
biomechanical forces.  He also stated that softening of the 
mineral anemia can also give this appearance on occasion and 
clinical correlation is required.

In September 2001 the veteran was afforded a Travel Board 
hearing.  At this hearing, he testified that he experienced 
pain in the lower back, which spreads from the left to the 
right, as well as pain in the right buttock, which shoots 
down the right leg to his lower calf.  This was stated to 
occur 2 or 3 times per week.  He stated that the pain was 
usually 7 to 8 on a scale of 10, and reached 10 when severe.  
He stated that the pain sometimes confines him to bed, when 
he does something strenuous or overexerts himself, and that 
he takes analgesics for the pain, but they do not completely 
relieve it.  He is not currently getting treatment.  The 
veteran stated that he is able to sweep, vacuum and wash 
dishes.  It takes him 2 hours to wash the dishes due to the 
pain he experiences when bending over the sink.  He has to 
sit or walk around occasionally to loosen his back.  
Vacuuming takes him 4 hours.  He is able to mow the lawn with 
a push mower, which takes him 6 hours to complete with 
several half-hour rest breaks.  He is able to stand 2 hours 
before sitting.  He stated that coughing and sneezing 
intensifies his pain, and that activity can cause the muscles 
to tighten in his back.  He avoids stairs and has difficulty 
stepping down curbs.  He stated that he is on a 20 to 25 
pound lifting restriction imposed by his doctor.  He 
testified that he does not experience problems manipulating 
his foot nor does he notice that his foot droops such that he 
cannot flex it or drags when he walks.  He stated that he has 
to walk on his toes because it is too painful to stretch his 
leg out.  

In view of the evidence presented, the Board finds that the 
veteran's lumbosacral strain is properly rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral strain), at 
a 10 percent rating.  The evidence shows that the veteran's 
symptomatology consists of pain in the lower back with 
occasional flare-ups, which spread to the right buttock and 
right leg.  There is also evidence of mild scoliosis, 
stiffness in the lower back and some pain associated with 
lumbar extension, as well as tenderness across the back.  The 
evidence shows a full range of motion, no spasms, no 
neurologic involvement, no fracture, normal intervertebral 
spaces, and no spondylolysis or spondylolisthesis.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain), as there is no evidence of spasm on 
extreme forward bending, nor is there any evidence of loss of 
lateral spine motion.  Rather, the medical evidence includes 
specific findings in the January 1999 VA examination of "no 
spasms" and "full range of motion."  Such findings are 
inconsistent with the criteria established for a 20 percent 
rating under DC 5295.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The record contains no evidence of a 
fracture, residuals of a fracture, or ankylosis sufficient to 
support an evaluation under Diagnostic Codes 5285, 5286 or 
5289.  Similarly, there is insufficient evidence to support a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  In this regard, the Board 
notes that the record contains no specific diagnosis of 
intervertebral disc syndrome, and contains findings of no 
intervertebral disc space narrowing, from the June 1998 and 
October 1999 x-ray reports, and normal neurological findings 
reported in the January 1999 VA examination report.

In addition, as the evidence shows no loss of range of 
motion, an analysis under Diagnostic Code 5292 (limitation of 
motion, lumbar spine) would not render a higher rating.  The 
Board notes the veteran's contentions as to pain, and 
particularly pain associated with movement of his lumbosacral 
spine.  The Board finds that, even when consideration is 
given to additional loss of motion due to pain, weakness, 
fatigue and incoordination, the veteran's symptomatology as 
demonstrated by the objective medical evidence would not 
warrant a higher rating under DC 5292.

There is no specific diagnosis of arthritis of the veteran's 
lumbar spine, and specifically, no x-ray finding of arthritis 
of the lumbar spine.  An evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis), would rate the 
veteran's symptoms in accordance with the criteria for loss 
of range of motion, which is discussed above.  In the absence 
of objectively confirmed evidence of loss of range of motion, 
DC 5003 affords only a 10 percent rating, and this only where 
arthritis is established by x-ray findings.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's lumbosacral 
strain, his complaints and the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, the evidence does not 
support a higher rating, but rather, more nearly approximates 
the criteria for the currently assigned 10 percent rating.  
See 38 C.F.R. § 4.1.  The Board finds that, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Traumatic Arthritis

The history of the appeal as to this issue is set forth as 
follows.  In a February 1975 rating decision, the veteran was 
granted service connection for traumatic arthritis, small 
bones, left hand, and received a noncompensable rating dating 
from October 1974, the date the claim was received by the RO.  
In April 1998, the veteran filed a claim for an increased 
rating for his service-connected traumatic arthritis, small 
bones, left hand.  In a February 1999 rating decision, the RO 
continued the noncompensable rating.  The veteran disagreed 
with the February 1999 rating decision, and initiated this 
appeal.  Essentially, the veteran maintains that the 
noncompensable rating does not accurately reflect the level 
of impairment of his left hand.  

The rating decision and the SOC following the veteran's 
notice of disagreement noted that all of the veteran's 
records were considered including VA treatment reports and 
the January 1999 VA examination.  The veteran is presently 
assigned a noncompensable rating for his traumatic arthritis, 
small bones, left hand, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, under which a noncompensable rating is 
assigned where the evidence does not show limited motion, and 
where arthritis is not established by x-ray findings.  A 10 
percent rating is assigned where limitation of motion is not 
shown to an extent sufficient to warrant a compensable 
rating, but where there is x-ray evidence of arthritis, and 
where limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned noncompensable rating and 
that the preponderance of the evidence is against the 
veteran's claim for a higher rating at this time.  

The rating period for consideration on appeal is from April 
13, 1997.  38 C.F.R. § 3.400(o)(2) (2001).  An x-ray report 
from June 1998 shows no evidence of left hand fracture or 
dislocation, and the left hand bones and joints appeared 
intact.  A tiny metallic foreign body was seen in the soft 
tissues of the medial aspect of the mid-phalanx of the index 
finger.

A January 1999 VA examination report shows complaints of left 
hand swelling, decreased strength, and pain which increases 
as the day progresses.  He reported that nothing precipitated 
or alleviated the pain.  During the flare-ups, he rested the 
hand.  He complained of numbness to the tips of all fingers.  
Physical examination revealed "full" range of motion in the 
thumb with full apposition to his fingertips.  His fingers 
could approximate the median and transverse folds fully.  X-
ray examination was negative except for a small metallic 
foreign body in the index finger.

In September 2001, the veteran was afforded a Travel Board 
hearing.  He stated that he experienced pain in his whole 
left hand, from the wrist to the fingers.  He stated that the 
pain was a tingling or pins and needles sensation and that 
his hand was usually swollen.  He stated that he was left-
handed, and that he slept in a brace.  He also stated that he 
had difficulty writing and that he had a problem with 
dropping things.  He testified that he was starting to use 
his right hand more, and that he needed to use 2 hands to 
lift pots and pans.  He stated his hand would sometimes close 
up like a claw.  He stated that, although his finger joints 
hurt, he did not have any problem manipulating his fingers.  
He was able to drive at the time of the hearing.  He stated 
that his pain would interrupt his sleep, and that his fingers 
would sometimes stiffen up.  He was able to pick up a piece 
of paper and hold a pen, but had difficulty writing.  He 
stated that he could not get a full-time job.

In view of the evidence presented, the Board finds that the 
veteran's traumatic arthritis, small bones, left hand is 
properly rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(traumatic arthritis), at a noncompensable rating.  The 
evidence shows that the veteran's symptomatology consists of 
complaints of pain, stiffness, swelling, numbness and 
decreased strength in his left hand.  But objective findings 
show full range of motion in the thumb with full apposition 
to his fingertips, negative x-rays except for a small 
metallic foreign body noted in the index finger, intact bones 
and joints with no evidence of fracture or dislocation and no 
abnormalities.  

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(traumatic arthritis).  There is no evidence of arthritis 
from the x-rays taken in June 1998 or January 1999, nor is 
there any objective finding of limitation of motion of the 
joints of the left hand.  Specifically, objective findings do 
not show swelling, muscle spasm, or evidence of painful 
motion.  As such, the Board finds that the veteran's 
symptomatology as demonstrated on x-ray findings and a VA 
examination most closely approximates the criteria for the 
currently assigned noncompensable rating under DC 5010, and a 
higher evaluation is not warranted.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  As stated above, the evidence of record 
does not show a limitation of motion sufficient to rate the 
veteran's traumatic arthritis, small bones, left hand, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5220, 5221, 5222, and 
5223 (ankylosis and limitation of motion of combinations of 
fingers).  Nor is there evidence of neurologic involvement 
sufficient to rate in accordance with the associated 
diagnostic codes.  

The Board notes the veteran's contentions as to pain.  The 
veteran describes his pain as a pins and needles sensation 
over his whole hand, from his wrist to his fingers.  However, 
as noted above, the reported objective findings as to range 
of motion do not show any loss of motion of the hand, and the 
evidence does not relate the pain described by the veteran to 
any loss of function of his hand or fingers.  The Board finds 
that, even when consideration is given to additional loss of 
function due to pain, weakness, fatigue and incoordination, 
the veteran's symptomatology as demonstrated by the medical 
evidence is consistent with and most closely approximates the 
criteria for a noncompensable rating.  A higher evaluation is 
not warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's service-
connected left hand disability, his complaints and the 
current clinical manifestations of the disability and its 
effects on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  All other pertinent aspects of 38 
C.F.R. Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, the evidence 
does not support a higher rating, but rather, more nearly 
approximates the criteria for the currently assigned 
noncompensable rating.  See 38 C.F.R. § 4.1.  The Board finds 
that, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  See 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that either the 
veteran's service-connected lumbosacral strain, or his 
traumatic arthritis, small bones, left hand has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for 
lumbosacral strain, is denied.

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating for traumatic arthritis, 
small bones, left hand, is denied.



		
U. R. POWELL 
	Member, Board of Veterans' Appeals



 

